Citation Nr: 1448234	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left palm scar.

4.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981 and from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The case was previously remanded in June 2012 and January 2013.  The Veteran appeared for a video conference hearing in October 2012.

The previous remands also concerned a claim for service connection for a left buttock scar, but this benefit (specifically, service connection for a left buttock condition) was granted in July 2013.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record, on balance, does not establish that the Veteran has a current left shoulder disorder that is etiologically related to service; rather, the current disorder was diagnosed many years after service.

2.  The competent and credible evidence of record, on balance, does not establish that the Veteran has a current cervical spine disorder that is etiologically related to service; rather, the current disorder was diagnosed many years after service.

3.  The competent and credible evidence of record, on balance, does not establish that the Veteran has a currently diagnosed left palm scar.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  A cervical spine disorder was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  A left palm scar was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with a 38 C.F.R. § 3.159(b) notice letter in April 2007.  This letter fully addressed all issues, and with reference to the Dingess requirements.  Moreover, the elements of the claims and the type of evidence needed to support the claims were discussed during the October 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  In short, there are no deficiencies of notification in this case

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records.  The Board remanded this case in January 2013 for additional development, including obtaining VA and Social Security Administration (SSA) records, requesting the Veteran's assistance in obtaining private medical records, and affording the Veteran a VA examination addressing the etiology of the claimed disabilities.  VA subsequently obtained the noted VA and SSA records, but the Veteran did not provide additional information in response to a March 2013 letter requesting more information about private treatment, and VA accordingly was not able to request those records.  A thorough VA examination, with a claims file review, was conducted in May 2013, and the etiology of the claimed disabilities was fully addressed in the report of the examination.  The Board is satisfied that all remand instructions were complied with and that, more generally, VA's duty to assist has been met in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Jandreau v. Nicholson, 492 F.3d  at 1377 n.4 (lay persons not competent to diagnose cancer).

In assessing credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Veteran's service treatment records are entirely negative for complaints of, or treatment for, neck/cervical spine or left shoulder symptoms.  He was treated for removal of a wart from the left hand palm in February 1985.  Although he was in a motor vehicle accident in February 1985, his only complaint at the time concerned the right knee.  The Veteran's separation examination report from March 1985 is negative for any left palm symptoms, even though the examiner did note the carbuncle of the left buttock (which is now separately service-connected).  

Subsequent to service, the Veteran has largely been treated in tandem for the claimed left shoulder and cervical spine disorders.  A January 1996 VA treatment record does contain one complaint of neck pain, with no diagnosis at the time.  In April 2005, the Veteran was seen at a VA facility for complaints of left shoulder pain "since he fell down the steps last week and reinjured it."  He also reported a history of dislocation of the left shoulder "years ago."  He was diagnosed with a left shoulder injury, questionable soft tissue injury versus a more severe injury.  X-rays in that month showed no acute abnormality of the left shoulder.  However, an MRI of the left shoulder revealed a mild abnormal signal at the posterior insertion of the supraspinatus tendon possibly representing tendinosis, and an MRI of the cervical spine revealed a narrow spinal canal with superimposed osteophytosis and disc bulge at C5-C6 with probable resulting cord compression in the midline as well as probable bilateral neuronal foraminal narrowing.  A September 2005 VA treatment record reflects that the Veteran had hurt his neck and left shoulder in a bar fight six weeks earlier, and an MRI was noted to show a left-sided herniated disc at C5-C6.  The Veteran underwent anterior compression and disc fusion of C5 on C6 in the same month.  The veteran underwent left shoulder decompression in December 2005, with subsequent treatment records indicating left shoulder impingement.

The May 2013 VA examination addressed both left shoulder and cervical spine disorders.  As to the left shoulder, the examiner, who reviewed the claims file, found that the veteran had impingement syndrome of the left shoulder that was less likely than not incurred in or caused by service.  The rationale was that the Veteran had first reported a 2005 shoulder injury, and his service treatment records did not show any complaints related to the left shoulder.  Similarly, the examiner found that the Veteran's cervical spine disc condition was less likely than not incurred in or caused by service because the neck condition was first diagnosed in 2005, and his service treatment records did not show any complaints related to his service spine.  

Overall, the Veteran's service treatment records are negative for any left shoulder or cervical spine symptoms, and, aside from one isolated complaint of neck pain in January 1996, he had no treatment for diagnosed left shoulder and cervical spine disorders until approximately 20 years after service following a reported intercurrent injury.  Moreover, the VA examiner, after reviewing the claims file, determined that it was less likely than not that both current disorders were incurred in or caused by service.  While the Veteran is competent to report symptoms, the Board finds that his lay opinion in this instance is substantially outweighed by the combination of the negative VA examination opinions and the very lengthy gap of time between service and initial treatment.  See Maxson v. Gober, supra.

As to the claimed left hand palm scar, the Veteran provided no specific assertions in his lay statements or during his hearing testimony as to this disability.  The claimed scar was addressed in the report of the Veteran's May 2013 VA examination.  The examiner noted the Veteran's history of treatment for removal of a wart from the palm of the left hand in February 1985, but upon examination, no scar was revealed, and the Veteran was "also unable to locate a scar during this exam."  The examination also addressed the now-service-connected left buttock scar and contains a positive nexus opinion in response to the question of whether the scars on the left buttock and left palm were incurred in or aggravated by service, but the examiner stated in the rationale section to this opinion that, "[r]egardless of the history, no left wrist/palm scar is located on this exam."  The Board thus concludes that the positive nexus opinion was intended to refer only to the left buttock scar, as the examiner reiterated in the rationale to the opinion that no left palm scar was present.  The Board also notes that VA received photographs, including one apparently of the left palm in July 2013, but these photographs are somewhat blurry and have lines running through them.  

The Board does not dispute that the Veteran had a left hand palm wart in service, but service connection requires a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, given that the Veteran on examination could not even identify the site of the left hand scar, and the examiner similarly found no scar, the Board is compelled to find that there simply is no current disability for which service connection is warranted.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for left shoulder and cervical spine disorders and for a left palm scar, and the claims for these benefits must be denied.  In reaching this determination, the Board is cognizant of VA's benefit-of-the-doubt doctrine, but finds that doctrine to be inapplicable because the preponderance of the evidence is against the claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a left palm scar is denied.



REMAND

The Veteran's May 2013 VA examination report contains a nexus opinion as to the claimed low back disorder.  The examiner found that the disorder was less likely than not related to service on the basis that the Veteran's onset of symptoms (e.g., nerve compression from a combination of an already narrowed spinal canal as well as a bulging intervertebral disc) occurred in 2012, approximately 12 years after service.

Unfortunately, this opinion is based upon an inaccurate factual premise with regard to the onset date.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  A review of the claims file shows that a May 2008 private CT scan of the chest revealed spinal stenosis seen at what appeared to represent T6, with right dorsal calcific or bony narrowing of the spinal canal, and VA x-rays from October 2009 revealed disc degenerative changes at L4-L5 and mild degenerative osteophyte formation present at L2-L3 and L3-L4.  This clearly indicates a different date of onset than that cited by the VA examiner in his rationale.  The question of the medical significance of the different onset dates in regard to the underlying question of etiology, if any, is a medical question that must be resolved by a medical professional, and a further opinion from the VA examiner is thus needed upon remand.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file (including a copy of this remand) must be returned to the VA examiner who offered the May 2013 opinion as to the etiology of the Veteran's claimed low back disorder.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  

The examiner must consider the aforementioned radiological evidence from 2008 and 2009 showing a low back disability and again offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is etiologically related to service).  

All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, the claim must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


